                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 Aline Duncan Dupre,                   )            JUDGMENT IN CASE
                                       )
              Plaintiff,               )             1:20-cv-00023-WCM
                                       )
                 vs.                   )
                                       )
 Andrew M. Saul,                       )
            Defendant.                 )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 27, 2020 Order.

                                               August 27, 2020




        Case 1:20-cv-00023-WCM Document 18 Filed 08/27/20 Page 1 of 1
